Citation Nr: 9933383	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  95-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for degenerative 
changes of the lower back, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Michael L. Martinez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for an 
evaluation in excess of 10 percent for his service-connected 
degenerative changes of the low back.

This matter was previously before the Board.  In a December 
1996 decision, the Board denied the veteran's claim for an 
evaluation in excess of 10 percent for degenerative changes 
of the lower back.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 1999 Order, the Court vacated the Board's 
decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and to Stay Further Proceedings (Joint Motion).


REMAND

In the Joint Motion it was determined that a remand was 
required to allow the Board to provide adequate reasons and 
bases as to whether the veteran was entitled to an evaluation 
in excess of 10 percent for his service-connected 
degenerative changes of the lower back.  However, the Board 
finds that further medical development and adjudication by 
the RO are required prior to further review by the Board at 
this time.

In its decision of December 1996, the Board cited to 
Diagnostic Codes 5010, 5292, and 5295 in denying the 
veteran's claim, each of which pertains to the veteran's 
lower back disability.  According to Diagnostic Code 5010, 
arthritis due to trauma and substantiated by X-ray findings 
is to be rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Under Diagnostic Code 5292, used to evaluate 
limitation of motion of the lumbar spine, a 10 percent 
evaluation is warranted for mild limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine, and a 30 percent evaluation 
for severe limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999). 

Diagnostic Code 5295 is used to evaluate lumbosacral strain.  
Under this Code, a 10 percent rating is assigned where 
characteristic pain on motion is shown, while a 20 percent 
rating is appropriate where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion (unilaterally), 
in a standing position.  Evaluations in excess of 20 percent 
are also provided under this code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

Although each of these Code provisions was cited by the 
Board, the Joint Motion pointed out that the Board failed to 
articulate which specific Diagnostic Code was being used in 
denying the veteran's claim.  In its decision, the Board 
merely stated that the veteran's disability due to 
degenerative changes of the lower back was most consistent 
with a 10 percent evaluation under Diagnostic Codes 5010, 
5292, and 5295.  The Board provided no analysis as to why the 
preponderance of the evidence was against an evaluation in 
excess of 10 percent under these Code provisions.  

Prior to adjudication by the Board, however, further medical 
development is needed.  In this respect, the December 1996 
decision by the Board relied on a VA examination report dated 
in January 1995, which noted the veteran's complaints of pain 
and stiffness of the lower back.  As the Joint Motion pointed 
out, the Board failed to provide adequate reasons and bases 
as to why such complaints did not entitle the veteran to an 
increased evaluation on the basis of painful motion and 
painful use, as well as weakened movement and excess 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45 (1999), see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, that 
examination report also observed that the veteran's back was 
manifested by postural abnormalities and fixed deformities as 
a result of severe scoliosis.  However, the Board failed to 
discuss the relationship, if any, between the veteran's 
service-connected lower back disability and his scoliosis.  
The Joint Motion indicated that a new examination may be 
appropriate to address these issues.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded 
examination of his low back to determine 
the nature, severity and manifestations 
of his service connected disability.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, but 
should include range of motion studies of 
the lumbar spine.  In accordance with 
DeLuca, the extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
is requested to express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  The examiner should also 
comment on the relationship, if any, 
between the veteran's service-connected 
lower back disability and his scoliosis.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


